                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


WESTERN BUILDERS SUPPLY,                           CV 18-53-BLG-TJC
INC.,

                    Plaintiff,                     ORDER

vs.

STEVE SKILES, ANDREW
STRONG, STEVE RUX, RICHARD
C. WILCOX, RICHARD WAGNESS,
CYNTHIA KUEHN, and FASTAR
LLC, a Montana limited liability
company,

                    Defendants.


      Pursuant to the Plaintiff’s status report and request for order of dismissal,

(Doc. 97) and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice,

with each party to bear their own attorneys’ fees and costs. IT IS FURTHER

ORDERED that all pending motions are denied as moot.

            DATED this 7th day of May, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
